Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/05/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected 35 U.S.C. 103(a) as being unpatentable over by Smith (US Pat No. 9432298 B1) in view of Arellano et al. (USPGPUB No. 2017/0091108 A1, hereinafter referred to as Arellano). 
	Referring to claim 1, Smith discloses a method for data processing comprising: 
	receiving a request {request “Memory access requests”, Col 9, lines 40-45.}, the request comprising instructions for communicating data between a device and a system {host system performing “step 19-910” (see Fig. 19-9), Col 89, lines 50-58.}, the system comprising a processing device and a memory device {see Fig. 3, showing both processing device "CPU" and memory device "DIMMs" (Col 25).};
	Furthermore, Arellano discloses:
determining, based on the request {the request “TLP for routing among paths, see Fig. 9, [0114]}, a communication path for communicating the data with the system {“traffic class is an end-to-end label of a transaction layer packet… different points along the data path” [0051]; because PCIE utilizes TLP for routing among paths, such as "transmitting paths 916 and 917 in a PCIe link", see Fig. 9, [0114].}, wherein the communication path is selected from a first communication path {“traffic class is an end-to-end label of a transaction layer packet… different points along the data path” [0051] for communicating the data from the device to the processing device and a second communication path for communicating the data from the device to the memory device {"transmitting paths 916 and 917 in a PCIe link", see Fig. 9, [0114].};

generating a routing instruction based on the communication path {“transaction layer 705 is the assembly [generating]… of packets (i.e., transaction layer packets, or TLPs)” as claimed, [0099]};
associating the routing instruction with a packet {routing instruction “traffic class is a Transaction Layer Packet (TLP) label”, [0069].};
communicating the packet to the system {see Figs. 3 and 4, [0053].}; and routing the data from the device to one of the processing device and the memory device according to the routing instruction {“DDIO transactions are evicted from the LLC”, [0289].}.
Smith and Arellano are analogous because they are from the same field of endeavor, managing PCIe compatible devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Smith and Arellano before him or her, to modify Smith’s data handling device incorporating Arellano’s corresponding circuitry in “computing system 300” ([0049], see Fig. 3) implementing DDIO operation ([0050]). 
The suggestion/motivation for doing so would have been to utilize to take advantage of DDIO allow IO transactions to target Cache directly (Arellano [0002]).
Therefore, it would have been obvious to combine Arellano with Smith to obtain the invention as specified in the instant claim(s).

	As per claim 2, the rejection of claim 1 is incorporated and Arellano discloses wherein the data is communicated along the first communication path according {“I/O interconnect 316”, see Fig. 3,  to a Direct Data IO (DDIO) protocol {“for DDIO operation”, [0050].}.

	As per claim 3, the rejection of claim 1 is incorporated and Smith discloses wherein the data is communicated along the second communication path according to a Direct Memory Access (DMA) protocol {“DMA operations”, see Fig. 15, Col 44, lines 48-50.}. 

	As per claim 4, the rejection of claim 1 is incorporated and Smith discloses further comprising storing the routing instruction in a routing scratch pad {“scratchpad memory”, last line of Col 444.} of a data transfer device coupled to the system {Tx-datapath, see Fig. 26-5, Col 444, lines 54-57.}.

	As per claim 5, the rejection of claim 4 is incorporated and Smith discloses wherein the routing instruction is communicated from the data transfer device to a routing control register {see fig. 16, “routing of transactions" (Col 50, lines 30-40) via register "One or more routing tables may be stored in each logic chip... registers" (Col 50, lines 53-55).} of the system {host system performing “step 19-910” (see Fig. 19-9), Col 89, lines 50-58.}. 

	As per claim 6, the rejection of claim 5 is incorporated and Smith wherein the associating of the routing instruction with the packet comprises setting a routing control bit in the packet according to the routing instruction stored in the routing scratch pad {“Routing Information Base”, Col 52, lines 4-14.}.

	As per claim 7, the rejection of claim 2 is incorporated and Arellano wherein the data communicated along the first communication path has a first data characteristic {“attribute field 804” describing a plurality of characteristics “allows modification of the default handling of transactions” per communication path, see Fig. 8, [0106].}.

	As per claim 8, the rejection of claim 3 is incorporated and Arellano wherein the data communicated along the second communication path has a second data characteristic {“attribute field 804” describing a plurality of characteristics “allows modification of the default handling of transactions” per communication path, see Fig. 8, [0106].}.

	Referring to claims 9-16 are system claims functionality corresponding to the apparatus claim of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 above.

	Referring to claims 17-20 are apparatus claims reciting claim functionality corresponding to the apparatus claim of claims 1-8, respectively, thereby rejected under the same rationale as claims 1-8 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103(a) art teaching at least one limitation recited in claim 1: US 20140359044 A1, US 20140189427 A1, US 20150180782 A1, US 20130311817 A1, US 20140198790 A1, US 20160095110 A1, US 20170206166 A1, and US 8874833 B1.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184

                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184